[Cite as State v. Martin, 2021-Ohio-4290.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                COLUMBIANA COUNTY

                                             STATE OF OHIO,

                                             Plaintiff-Appellee,

                                                     v.

                                     WILLIAM E. MARTIN, II,

                                        Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 18 CO 0033


                                              Motion to Reopen

                                          BEFORE:
                   Gene Donofrio, Cheryl L. Waite, Carol Ann Robb, Judges.


                                                JUDGMENT:
                                                  Denied



 Atty. Robert Herron, Prosecutor, Atty. Ryan Weikart, Assistant Prosecutor,
 Columbiana County Prosecutor’s Office, 105 South Market Street, Lisbon, Ohio
 44432, for Plaintiff-Appellee and

 Atty. Rhys Cartwright-Jones, 42 North Phelps Street, Youngstown, Ohio 44503, for
 Defendant-Appellant.
                                                                                       –2–


                                         Dated:
                                       December 6, 2021

 PER CURIAM.

       {¶1}   Defendant-appellant, William Martin II, has filed an application for reopening
of his direct appeal from his convictions for having weapons while under disability,
possession of cocaine, possession of heroin, possession of marijuana, trafficking in
heroin, two major drug offender specifications, and one forfeiture specification. State v.
Martin, 7th Dist. Columbiana No. 18 CO 0033, 2020-Ohio-3579, appeal not allowed, 160
Ohio St.3d 1439, 2020-Ohio-4983, 155 N.E.3d 943. For the following reasons, the
application is denied.
       {¶2}   An application to reopen an appeal must be filed “within ninety days from
journalization of the appellate judgment unless the applicant shows good cause for filing
at a later time.” App.R. 26(B).
       {¶3}   Our judgment in this case was filed on June 26, 2020. Appellant filed his
application on September 27, 2021, one year past the deadline. Thus, the application is
untimely.
       {¶4}   If the application is filed more than 90 days after journalization of the
appellate judgment, then it must contain “[a] showing of good cause for untimely filing in
the application.” App.R. 26(B)(2)(b). In his application, appellant asserts he has good
cause for his delay. He claims that when this court issued its decision, the Belmont
Correctional Institution, where he is serving his sentence, was not offering law library
services to the inmates due to the COVID-19 pandemic. He claims he did not have
access to the prison law library until early 2021, and even then his access was limited.
       {¶5}   The Eighth District Court of Appeals has repeatedly rejected the argument
that restricted access to the law library is good cause for late filing of an application to
reopen:

       [T]he courts have rejected the claim that limited access to legal materials
       states good cause for untimely filing. Prison riots, lockdowns, and other
       library limitations have been rejected as constituting good cause. State v.
       Tucker, 73 Ohio St.3d 152, 1995-Ohio-2; State v. Kaszas (Sept. 21, 1998),



Case No. 18 CO 0033
                                                                                         –3–


       Cuyahoga App. Nos. 72547 and 72547, reopening disallowed (Aug. 14,
       2000), Motion No. 316752; State v. Hickman (Apr. 30, 1998), Cuyahoga
       App. No. 72341, reopening disallowed (Dec. 13, 2000), Motion No. 320830
       and State v. Turner (Nov. 16, 1989), Cuyahoga App. No. 55960, reopening
       disallowed (Aug. 20, 2001), Motion No. 323221. Moreover, the Supreme
       Court of Ohio in State v. Lamar, 102 Ohio St.3d 467, 2004-Ohio-3976, 812
       N.E.2d 970, and State v. Gumm, 103 Ohio St.3d 162, 2004-Ohio-4755, 814
       N.E.2d 861, held that the 90-day deadline for filing must be strictly enforced.
       The Court reaffirmed the principle that lack of effort, imagination, and
       ignorance of the law do not establish good cause for not complying with this
       fundamental aspect of the rule. Untimeliness alone is sufficient to dismiss
       the application.


State v. Wynn, 8th Dist. Cuyahoga No. 93057, 2010-Ohio-5469, ¶ 3.
       {¶6}   Moreover, on March 27, 2020, in response to the COVID-19 state of
emergency, the Ohio Supreme Court issued an order entitled “Tolling of Time
Requirements Imposed by Rules Promulgated by the Supreme Court and Use of
Technology.” In re Rules of Practice of Supreme Court of Ohio, 158 Ohio St.3d 1469,
2020-Ohio-1461, 142 N.E.3d 706. This order “immediately tolled all time requirements
imposed by rules promulgated by the Court set to expire between March 9, 2020, and the
expiration of Executive Order 2020-01D or July 30, 2020, whichever is sooner[.]” Id. We
filed our judgment in appellant’s direct appeal on June 26, 2020. Appellant filed his
application on September 27, 2021, well past the expiration of the tolling order.
       {¶7}   Thus, appellant has not asserted “good cause” as is required by the
Appellate Rule for his untimely filing.
       {¶8}   For the above reasons, appellant’s application to reopen his appeal is
hereby denied.




Case No. 18 CO 0033
                                                    –4–


JUDGE GENE DONOFRIO


JUDGE CHERYL L. WAITE


JUDGE CAROL ANN ROBB




                            NOTICE TO COUNSEL

This document constitutes a final judgment entry.




Case No. 18 CO 0033